              Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 1 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------x                                       Docket No.
BLUE ANGEL REALTY, INC.,

                             Plaintiff,                          VERIFIED
                                                                 COMPLAINT
              -against-

BEN CARSON, SECRETARY OF HOUSING AND
URBAN DEVELOPMENT, UNITED STATES
DEPARTMENT OF HOUSING AND URBAN
DEVELOPMENT, UNITED STATES DEPARTMENT
OF HOUSING AND URBAN DEVELOPMENT,
BUFFALO OFFICE, and LAURIE A. BEARDI,
CHIEF ACCOUNT EXECUTIVE BRANCH - ASSET
MANAGEMENT DIVISION, U.S. DEPARTMENT OF
HOUSING AND URBAN DEVELOPMENT,
MULTIFAMILY NORTHEAST REGION,
And JAMES C. BRYLINSKY, ESQ., CHIEF
COUNSEL, HUD BUFFALO and U.S. DEPARTMENT
OF HOUSING AND URBAN DEVELOPMENT, BUFFALO OFFICE,
                       Defendants.
--------------------x

      BLUE ANGEL REALTY, INC., complaining of the defendants by its attorneys

FEDRIZZI & ASSOCIATES, P.C., hereby alleges as follows:

                                          INTRODUCTION

   1. The subject of this lawsuit is an apartment complex of commonly referred to as Blandina

      Street Apartments, in the City of Utica, County of Oneida, State of New York.

   2. Said apartment complex, for taxing purposes, is comprised of five separate units, known

      and designated as 308 Blandina, 310 Blandina, 312 Blandina, 314 Blandina and 316-322

      Blandina.

   3. The plaintiff, BLUE ANGEL REALTY, INC., is currently the owner of all parcels as

      described above.




                                                1
           Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 2 of 23



4. In 1996, the premises were originally acquired by a subsidiary of Utica Community

   Action from the City of Utica Urban Renewal Agency and were rehabilitated for the

   purposes of renting the apartments to low income and Section 8 individuals.

5. Utica Community Action subsidiary entered into a Regulatory Agreement, a Capital

   Advance Program use agreement and a grant with USA/B:UD which became a lien.

6. On or about July 11, 1996, the real property described above, became encumbered with a

   "use agreement" or mortgage, duly recorded in the offices of Oneida County Clerk in

   which HUD "loaned" money to a prior owner, C.W.R. Housing Development Fund

   Corporation, pursuant to the capital advance program for capital improvement.

7. The amount advanced by the defendants was $1,024,600.010 and same was recorded.

8. Upon information and belief, that on or about the 19th day of August, 2004, the parcel in

   question was sold at tax sale by the City of Utica to United Four Inc. The sum collected

   was $2971.22 by deed dated June 24, 2005.

9. To correct errors made in the deed of June 24, 2005, a corporate quitclaim deed, filed

   February, 22, 2006 with the Department of Assessment and Taxation, Utica, cleared up

   any question that the parcel of land including 5 habitable structures.

10. C.W.B Housing Development Fund Corporation lost the property for back taxes and the

   tax certificate was sold to United Four, Inc., a Bona Fide Purchaser for value and the

   premises was conveyed pursuant to a City Tax Deed to United Four, Inc. in 2004.

11. C.W.B. Housing Development Fund Corporation quit claimed any interest that it may

   have had in the premises in 2006 to United Four, Inc.

12. Then in May, 2006, United Four, Inc. sold the premises by warranty deed to Blue Angel

   Realty, Inc. (The present owner and intended seller).



                                             2
           Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 3 of 23



13. Blue Angel Realty has been renting out its apartments to low income and Section 8

   tenants ever since. This covers a span of approximately 13 years.

14. At the time of purchase, Blue Angel Realty, Inc. obtained fee title insurance, but

   unfortunately, Blue Angel's attorneys suffered a catastrophic flood loss and the policy

   could not be produced.

15. In addition, the Abstract Company that furnished the policy went out of business and

   none of the principals of the Abstract Company could be reached to find out where the

   Insurance Company's copy of the policy is located.

16. On or about January 10,2018, BLUE ANGEL REALTY, INC., entered into a contract

   for the sale of the afore described real property to Utica Municipal Housing Authority

   and said closing was to take place July, 2018.

17. However, said closing did not take place due to the existing lien filed by defendants

   placed on the property two owners prior, as set forth above.

18. Since there was no tax foreclosure on real property identified as 308 Blandina, 310

   Blandina, 314 Blandina and 316-322 Blandina, the HUD lien on those properties was

   never eliminated.

19. Upon information and belief, HUD never removed the lien for the grant provided to

   C.W.R. Housing Fund upon the sale of the premises by C. W.R. Housing Fund

   (hereinafter referred to as "C.W.R.") to United Four, Inc.

20. As part ofthe process of purchasing the real property from plaintiff, BLUE ANGEL

   REALTY, INC., The Municipal Housing Authority of the City of Utica (UMHA), the

   proposed purchaser, is obtaining financing from a local bank and is buying title

   insurance. The existence of the "open" HUD grant on the County Clerk's records is



                                             3
            Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 4 of 23



   causing substantial delay in closing which is causing the schedule for refurbishing the

   property is severely thrown off.

21. In an effort to eliminate this "issue" of the HUD lien from the Capital

   Improvement/Grant to C.W.R. , the purchaser, through its attorney's, was requesting

   HUD's assistance in canceling the lien once and for all.

22. However, after extensive communications by the attorney's for the proposed purchasers

   and the plaintiff, HUD still has not rendered a decision as to whether it will cancel the

   lien on the real property in question, even though there were communications in August,

   2018 in which the employees ofHUD, specifically JAMES C. BRYLINSKY, ESQ. and

   LAURIE A. BEARDI indicated said lien should be cancelled.

23. Plaintiff has provided all documentation requested by the defendants and plaintiff has not

   received any further communication from defendants since August, 2018.

24. As a result of the aforesaid, the plaintiff has sustained damages in excess of EIGHT

   HUNDRED THOUSAND ($800,000.00) DOLLARS.

                                            PARTIES

25. Plaintiff, BLUE ANGEL REALTY, INC. is a duly formed corporation existing under and

   by virtue of the laws of the State of New York.

26. Plaintiff, BLUE ANGEL REALTY, INC., maintains its principal place of business at 441

   Lexington Avenue, Suite 1200, New York, New York 10017.

27. Plaintiff, BEDIS ZORMATI, is the President of said corporation.

28. Upon information and belief, that at all times hereinafter mentioned, defendant U.S.

   DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT (HUD) is an




                                             4
            Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 5 of 23



    executive branch agency of the United States Government       It is charged with

    administering a variety of federally funded programs and funding sources.

29. Defendant BEN CARSON is the Secretary ofRUD and is sued in his official capacity.

30. U.S. DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT (RUD)

    BUFFALO OFFICE is a branch of HUD, charged with administering a variety of

    federally funded programs and funding sources for a specific region including but not

    limited to the City of Utica, Oneida County, and State of New York.

31. Defendant, LAURIE A. BEARDI, is the Chief, Account Executive Branch - Asset

    Management Division, U.S. DEPARTMENT OF HOUSINU AND URBAN

    DEVELOPMENT, MUL TIF AMIL Y NORTHEAST REGION, and is being sued in her

   official capacity.

32. Defendant, JAMES C. BRYLINSKY, ESQ., is the Chief Counsel for the U.S.

   DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT, BUFFALO OFFICE.

33. U.S. DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT, BUFFALO

   OFFICE, is the regional office with jurisdiction over the afore described property located

   in Utica, New York.

                                 JURISDICTION and VENUE

34. This Court has jurisdiction over this matter under 28 U.S.C. 1331 (laws arising under

   Constitution of United States; 28 U.S.C 1346 (United States as a defendant) and 28

   U.S.S. 1361 (compel an agency to perform duty owed to plaintiff).

35. Venue is proper pursuant to 28 U.S.C. 1408 in that the plaintiff maintains its principal

   place of business in the Southern District.

                                  FACTUAL ALLEGATIONS



                                             5
            Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 6 of 23



36. Plaintiffs repeat, reiterate and reallege each and every allegation contained in paragraphs

    marked "1" through "35" with the same force and effect as if more fully and at length set

    forth herein.

37. Plaintiff is the owner ofreal property known and designated as 308 Blandina, 310

    Blandina, 312 Blandina, 314 Blandina and 316-322 Blandina, in the City of Utica,

    County of Oneida, and State of New York.

38. Plaintiff has been the owner of said parcels ofreal property since May 20,2006.

39. The above described real property parcels are an apartment complex.

40. Plaintiff has operated said apartment complex as Section i& Housing since taking

    possession of same on or about May 20, 2006.

41. That on January 10,2018, the plaintiff, BLUE ANGEL REALTY, INC. entered into a

    written contract for the sale of said real property to Munic:ipal Housing Authority of the

    City of Utica for the sum of SEVEN HUNDRED FIFTY THOUSAND ($750,000.00)

    DOLLARS.

42. A closing was to take place July 20,2018.

43. Said closing did not take place as the parties discovered the title was and still is

    encumbered by a mortgage from defendants which was not made part of the tax lien sale.

44. Plaintiffs', in good faith, have attempted to resolve this issue with defendants but to no

    avail; that while plaintiffs have provided all information and documentation requested by

   defendants, have created a time-line of events for the defendants, have unequivocally

    shown the defendants that the plaintiffs purchased the real property from United Four,

   Inc., also not the recipient of the mortgage from defendants, and have requested that the

   defendants clear title so the transaction could occur, the last communication received



                                               6
                                Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 7 of 23



                       from defendants was August 29, 2018 in which plaintiffs were told to "wait" while the

                       documents were reviewed and the defendants would respond to plaintiffs with a

                       resolution of the matter.

                   45. More than 6 months have elapsed and defendants have failed to resolve this issue with

                       plaintiffs.

                   46. The purchaser, on September 13, 2018, has cancelled the contract of sale to purchase the

                       real property in issue for $750,000.00 because plaintiffs could not close due to the cloud

                       on title from HUD.

                   47. The purchaser has offered to purchase the real property for a significantly reduced

                       amount from the original contracted purchase price of $750,000.00.

                                            AS AND FOR A FIRST CAUSE OF ACTION

                   48. Plaintiffs repeat, reiterate and reallege each and every allegation contained in paragraphs

                       marked "1" through "47" with the same force and effect as if more fully set forth at

                       length herein.

                   49. The defendants were aware of the existence of a valid contract of sale between plaintiffs

                       and Utica Municipal Housing Authority in that both the plaintiffs and the attorneys for

                       Utica Municipal Housing Authority expressly, in writing :and orally, advised the

                       defendants of the existence of said contract for the sale of the premises in question to

                       Utica Municipal Housing Authority.

-.- -   -------   --50:The defendants held-a recorded mortgage against the-premises -for-funding-previded to-- --- .

                       Utica Urban Renewal Agency and C.W.B. Housing Development Fund Corp. for said

                       premises; this grant/capital improvement was recorded in 1996 and, upon information

                       and belief, the defendants have failed to engage in any activity to collect said



                                                                 7
            Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 8 of 23



    grant/capital improvement;    in 2006, C.W.B Housing Development Fund Corp. sold the

   property to United Four, Inc., which was an arm's length transaction between two

   unrelated parties; the property was sold again from United Four, Inc. to the plaintiff Blue

   Angel Realty, Inc. on May 20, 2006.

51. The defendants have never engaged in any activity to collect on the mortgage at issue.

52. When plaintiffs purchased the real property in issue, the defendants' mortgage failed to

    appear as a cloud on title.

53. The defendants, through its agents, servants and employees, in particular Laurie Beardi,

   were aware of the contract of sale since same had been presented to them during

   negotiations to resolve this matter amicably, by plaintiffs; the defendants have failed to

   resolve this matter and have intentionally interfered with the contract of sale by failing to

   clear title; said interference was and is intentional in that the defendants, their agents,

    servants and employees, knew or should have known that the intentional delay in

   resolving the cloud on title would cause a breach of the agreement between plaintiffs and

   Municipal Housing Authority of the City of Utica; the interference on the part of the

   defendants has caused a breach of the contract of sale between plaintiffs and Municipal

   Housing Authority of the City of Utica; and, the plaintiff has sustained damages in excess

   of EIGHT HUNDRED THOUSAND ($800,000.00) DOLLARS due to the tortious

   interference of contract by the defendants, their agents, servants and employees.

54. As a result of the tortious interference of contract by the defendants, their agents, servants

   and employees, plaintiffs have been damaged in a sum of SEVEN HUNDRED FIFTY

   THOUSAND ($750,000.00) DOLLARS, the selling price of the property, has incurred

   attorney's fees and expenses and the plaintiffs have been otherwise damaged and seek



                                              8
            Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 9 of 23



   $800,000.00 in damages plus punitive damages for the intentional conduct on the part of

   the defendants, their agents, servants and employees and treble damages, if permitted by

   law along with attorney's fees, interest, cost and disbursements.

            AS AND FOR A SECOND CAUSE OF ACTION TO QUIET TITLE

55. Plaintiffs repeat, reallege and reiterate each and every allegation contained in paragraphs

   marked" 1" through "54" with the same force and effect as if more fully and at length set

   forth herein.

56. Plaintiffs seek a declaratory judgment to quiet title and to remove the mortgage recorded

   against the real property in issue.

57. That said mortgage is a cloud on title.

58. Upon information and belief, the sums of monies had been provided by defendants to

   C.W.B. Housing Development Fund Corporation as part of a Capital Improvement

   program and the monies were issued on or about July 11, 1996.

59. The real property in issue had been sold by C.W.B. Housing Development Fund

   Corporation to United Four, Inc. in 2006 and said mortgage, upon information and belief,

   failed to appear as a cloud on title.

60. Subsequently, in or about May 20,2006, United Four, Inc. sold the real property at issue

   to plaintiffs, Blue Angel Realty, Inc. and said mortgage failed to appear as a cloud on

   title.

61. Upon information and belief, the defendants have failed to! take any steps from 1996 to

   the present to recoup any of the monies from the mortgagee, and said mortgage lien is not

   valid against the plaintiffs.




                                              9
          Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 10 of 23



62. On or about January 11,2018, the plaintiffs entered into a contract of sale for the real

   property at issue; said purchaser is Municipal Housing Authority of the City of Utica and

   the sale price is $750,000.00. The closing was to take place on July 20,2018.        During the

   title search, the aforesaid 1996 Capital Improvement      appeared as a cloud on title.

63. Plaintiffs and the attorney's for the purchasers, Municipal Housing Authority of the City

   of Utica, communicated with the defendants, their agents, servants and employees and

   provided a time-line as well as supporting documentation, all requested by defendants, in

   an effort to have the lien expunged.

64. The last communication with the defendants was that all was submitted to HUD and

   plaintiffs had to wait.

65. More than six months have elapsed without any further communication from defendants

   despite the plaintiff s attempts.

66. Municipal Housing Authority of the City of Utica has rescinded the contract.

67. Plaintiffs are the lawful owners of the real property at issue, the deed having been duly

   recorded; the plaintiffs never received any capital improvement monies from the

   defendants; when plaintiffs took possession of the real property at issue, the capital

   improvement lien was not discovered during a title search, same having been conducted

   by a reputable title company in Utica, NY; the title had been insured and plaintiffs had

   received a clear title; that the capital improvement lien is 110tvalid; that the defendants

   have failed to take any steps during the prior 22 years to protect and/or collect on the

   capital improvement grant and the capital improvement grant is invalid as against the

   plaintiffs; plaintiffs have a valid interest in the real property at issue and the defendants'




                                              10
           Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 11 of 23



   adverse claims concerning the capital improvement lien filed against the property is

   invalid and should be expunged.

68. Plaintiff seeks a declaratory judgment expunging the aforesaid defendants' capital

   improvement lien and clearing title

            THIRD CAUSE OF ACTION FOR DECLARATORY JUDGMENT
                         PURSUANT TO RP APL 1515

69. Plaintiffs repeat, reallege and reiterate each and every allegation contained in paragraphs

   marked "1" through "68" with the same force and effect as if more fully and at length set

   forth herein.

70. Plaintiffs seek a declaratory judgment pursuant to RP APL 1515 to quiet title and to

   expunge the capital improvement grant recorded against the real property in issue.

71. That said capital improvement lien is a cloud on title.

72. Upon information and belief, the sums of monies had been provided by defendants to

   C.W.B. Housing Development Fund Corporation as part of a Capital Improvement

   program and the monies were issued on or about July 1L, ~996.

73. The real property in issue had been sold by C.W.B. Housing Development Fund

   Corporation to United Four, Inc. in 2006 and said capital improvement grant, upon

   information and belief, failed to appear as a cloud on title.

74. Subsequently, in or about May 20,2016, United Four, Inc. sold the real property at issue

   to plaintiffs, Blue Angel Realty, Inc. and said capital improvement grant failed to appear

   as a cloud on title.

75. Upon information and belief, the defendants have failed to take any steps from 1996 to

   the present to recoup any of the monies from the grantee, and said grantee lien is not

   valid against the plaintiffs.


                                             11
           Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 12 of 23



76. On or about January 11,2018, the plaintiffs entered into a contract of sale for the real

   property at issue; said purchaser is Municipal Housing Authority of the City of Utica and

   the sale price is $750,000.00. The closing was to take place on July 20,2018.        During the

   title search, the aforesaid 1996 Capital Improvement grant appeared as a cloud on title.

77. Plaintiffs and the attorney's for the purchasers, Municipal Housing Authority of the City

   of Utica, communicated with the defendants, their agents, servants and employees and

   provided a time-line as well as supporting documentation, all requested by defendants, in

   an effort to have the lien expunged.

78. The last communication with the defendants was that all was submitted to HUD and

   plaintiffs had to wait.

79. More than six months have elapsed without any further communication from defendants

   despite the plaintiffs' attempts.

80. Municipal Housing Authority of the City of Utica has rescinded the contract.

81. Plaintiffs are the lawful owners of the real property at issue, the deed having been duly

   recorded; the plaintiffs never received any capital improvement monies from the

   defendants; when plaintiffs took possession of the real property at issue, the capital

   improvement lien was not discovered during a title search, same having been conducted

   by a reputable title company in Utica, NY; the title had been insured and plaintiffs had

   received a clear title; that the capital improvement lien is not valid; that the defendants

   have failed to take any steps during the prior 22 years to protect and/or collect on the

   capital improvement grant and the capital improvement lien is invalid as against the

   plaintiffs; plaintiffs have a valid interest in the real property at issue and the defendants'




                                              12
          Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 13 of 23



   adverse claims concerning the capital improvement lien filed against the property is

   invalid and should be expunged.

82. Plaintiff seeks a declaratory judgment expunging the aforesaid defendants' mortgage and

   clearing title pursuant to RP APL 1515.

                       AS AND FOR A FOURTH CADS}: OF ACTION
                              FOR UNJUST ENRICHl\I[]~NT

83. Plaintiff s repeat, reiterate and reallege each and every allegation contained in paragraphs

   marked "I" through "82" with the same force and effect as ifmore fully set forth at

   length herein.

84. The defendants held a recorded capital improvement grant against the premises for

   funding provided to Utica Urban Renewal Agency and C.,W.B. Housing Development

   Fund Corp. for said premises; this grant was recorded in 1996 and, upon information and

   belief, the defendants have failed to engage in any activity to collect said grant; in 2006,

   C.W.B Housing Development Fund Corp. sold the property to United Four, Inc., which

   was an arm's length transaction between two unrelated parties; the property was sold

   again from United Four, Inc. to the plaintiff Blue Angel Realty, Inc. on May 20, 2006.

85. Plaintiffs are not the beneficiary of the alleged capital improvement grant provided by

   defendants to C.W.B. Housing Development Fund Corp." an entity that has no

   relationship with the plaintiffs; plaintiffs have never received any monies from the

   defendants for the real property at issue; plaintiffs were unaware of an alleged recorded

   capital improvement liens against the real property since same was never revealed during

   a title search at the time plaintiffs purchased the property from United Four, Inc., also an

   entity that, upon information and belief, was not and is not related to defendants and is




                                             13
           Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 14 of 23



   also not the beneficiary of the alleged capital improvement grant by defendants to C.W.B.

   Housing Development Fund Corp.

86. Upon information and belief, the defendants have never engaged in any activity to collect

   on the capital improvement grant at issue from the grantee.

87. When plaintiffs purchased the real property in issue, the defendants' capital improvement

   lien failed to appear as a cloud on title.

88. The defendants were aware of the existence of a valid contract of sale between plaintiffs

   and Utica Municipal Housing Authority in that both the plaintiffs and the attorneys for

   Utica Municipal Housing Authority expressly, in writing and orally, advised the

   defendants of the existence of said contract for the sale of the premises in question to

   Utica Municipal Housing Authority.

89. The defendants, through its agents, servants and employees, in particular Laurie Beardi

   and James C. Brylinsky, Esq., were aware of the contract of sale between Blue Angel

   Realty, Inc. and Municipal Housing Authority of Utica since same had been presented to

   them during negotiations to resolve this matter amicably, by plaintiffs; the defendants

   have failed to resolve this matter and have intentionally interfered with the contract of

   sale by failing to clear title; said interference was and is intentional in that the defendants,

   their agents, servants and employees, knew or should have known that the intentional

   delay in resolving the cloud on title would cause a breach of the agreement between

   plaintiffs and Municipal Housing Authority of the City of Utica; the capital improvement

   grant must be removed/expunged from the title; any attempt on the part of the defendants

   to collect the monies at the time of sale of the real property by plaintiffs to a third party

   would be unjust enrichment on the part of the defendants since plaintiffs were not the



                                                14
           Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 15 of 23



   recipient of the alleged capital improvement grant given to C.W.B. Housing

   Development Fund; the defendants will benefit at the expense of the plaintiffs if

   plaintiffs have to repay the capital improvement grant it never received; and equity and

   good conscience require that the lien against title be expunged without the plaintiffs

   having to satisfy said capital improvement grant.

90. As a result of the refusal of the defendants to expunge the lien on title, plaintiffs have

   been or will be damaged in the sum equal to and/or greater than that ofthe note to

   C.W.B. Housing Development Fund; plaintiffs have incurred attorney's fees and

   expenses and the plaintiffs have been otherwise damaged and seek $800,000.00 in

   damages plus punitive damages for the intentional conduct on the part of the defendants,

   their agents, servants and employees and treble damages, if permitted by law along with

   attorney's fees, interest, cost and disbursements.

                         AS AND FOR A FIFTH CAUSE OJ?ACTION
                                  FOR NEGLIGENCE

91. Plaintiff's repeat, reiterate and reallege each and every allegation contained in

   paragraphs marked" 1" through "90" with the same force and effect as if more fully set

   forth at length herein.

92. The defendants, their agents, servants and employees heldl a recorded grant against the

   premises for funding provided to Utica Urban Renewal Agency and C.W.B. Housing

   Development Fund Corp. for said premises; this grant was recorded in 1996 and,' upon

   information and belief, the defendants have failed to engage in any activity to collect said

   grant; in 2006, C.W.B Housing Development Fund Corp. sold the property to United

   Four, Inc., which was an arm's length transaction between two unrelated parties; the




                                              15
           Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 16 of 23



    property was sold again from United Four, Inc. to the plaintiff Blue Angel Realty, Inc. on

    May 20, 2006.

93. Plaintiff s are not the beneficiary of the alleged capital improvement grant provided by

    defendants to C.W.B. Housing Development Fund Corp., an entity that has no

    relationship with the plaintiffs; plaintiffs have never received any monies from the

    defendants for the real property at issue; plaintiffs were unaware of an alleged recorded

    grant against the real property since same was never revealed during a title search at the

   time plaintiffs purchased the property from United Four, Inc., also an entity that, upon

   information and belief, was not and is not related to defendants and is also not the

   beneficiary of the alleged capital improvement grant by defendants to C.W.B. Housing

   Development Fund Corp.

94. Upon information and belief, the defendants have never engaged in any activity to collect

   on the grant at issue from the grantee.

95. When plaintiffs purchased the real property in issue, the defendants' grant failed to

   appear as a cloud on title.

96. The defendants were aware of the existence of a valid contract of sale between plaintiffs

   and Utica Municipal Housing Authority in that both the plaintiffs and the attorneys for

   Utica Municipal Housing Authority expressly, in writing and orally, advised the

   defendants of the existence of said contract for the sale ofthe premises in question to

   Utica Municipal Housing Authority.

97. The defendants, through its agents, servants and employees, in particular Laurie Beardi

   and James C. Brylinsky, Esq., were aware ofthe contract of sale between Blue Angel

   Realty, Inc. and Municipal Housing Authority of Utica since same had been presented to



                                             16
           Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 17 of 23



   them during negotiations to resolve this matter amicably, by plaintiffs; the defendants

   have failed to resolve this matter.

98. The defendants, their agents, servants and employees were negligent, careless and

   reckless in failing to remove the recorded grant once the premises were sold from the

   original grantee, C.W.B. Housing Development Fund         COfjD.   (hereinafter referred to as

   "CWB") to United Four, Inc.; in failing to ensure that the capital improvement grant was

   satisfied from the sale ofthe proceeds between C.W.B. to United Four, Inc.; in failing to

   ensure that the grant/lien was expunged from the title; in failing to take any and all steps

   necessary to remove the lien from the title especially after plaintiffs notified the

   defendants of same and plaintiffs inability to proceed to dosing due to the lien on title; in

   that the defendants, their agents, servants and employees owed the plaintiffs a duty to

   clear title; in that the defendants breached that duty and as a result, the plaintiff has been

   damaged in that the title is to their real property is not clear and plaintiffs cannot sell said

   property for fair value; that the defendants have carelessly, recklessly and negligently

   failed to act in a timely manner to clear said title; and in that the defendants, their agents,

   servants and employees have otherwise been negligent; that the plaintiffs have not

   contributed to this negligence in any manner and plaintiffs have been damaged.

99. As a result of the defendants' negligence, plaintiffs have been or will be damaged in

   excess of EIGHT HUNDRED THOUSAND ($800,OOO.OC)) DOLLARS together with

   interest, costs and disbursements.

                        AS AND FOR A SIXTH CAUSE O:F ACTION
                               FOR PRIMA FACIE TORT




                                              17
            Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 18 of 23



100.        Plaintiffs repeat, reiterate and reallege each and every allegation contained in

    paragraphs marked "1" through "99" with the same force and effect as if more fully set

    forth at length herein.

101.        The defendants, their agents, servants and employees held a recorded capital

    improvement grant against the premises for funding provided to Utica Urban Renewal

    Agency and C.W.B. Housing Development Fund Corp. for said premises; this grant was

    recorded in 1996 and, upon information and belief, the defendants have failed to engage

    in any activity to collect said grant; in 2006, C.W.B Housing Development Fund Corp.

    sold the property to United Four, Inc., which was an arm's length transaction between

    two unrelated parties; the property was sold again from United Four, Inc. to the plaintiff

    Blue Angel Realty, Inc. on May 20,2006.

102.        Plaintiff s are not the beneficiary of the alleged capital improvement grant

    provided by defendants to C.W.B. Housing Development Fund Corp., an entity that has

    no relationship with the plaintiffs; plaintiffs have never received any monies from the

    defendants for the real property at issue; plaintiffs were unaware of an alleged recorded

    lien against the real property since same was never revealed during a title search at the

    time plaintiffs purchased the property from United Four, Inc., also an entity that, upon

    information and belief, was not and is not related to defendants and is also not the

    beneficiary of the alleged capital improvement/mortgage    by defendants to C.W.B.

    Housing Development Fund Corp.

I 03.      Upon information and belief, the defendants have never engaged in any activity to

    collect on the grant at issue from the grantee.




                                              18
           Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 19 of 23



104.       When plaintiffs purchased the real property in issue, the defendants' recorded lien

   failed to appear as a cloud on title.

105.       The defendants were aware ofthe existence of a valid contract of sale between

   plaintiffs and Utica Municipal Housing Authority in that both the plaintiffs and the

   attorneys for Utica Municipal Housing Authority expressly, in writing and orally, advised

   the defendants of the existence of said contract for the sale of the premises in question to

   Utica Municipal Housing Authority.

106.       The defendants, through its agents, servants and employees, in particular Laurie

   Beardi, and James C. Brylinsky, Esq., were aware of the contract of sale between Blue

   Angel Realty, Inc. and Municipal Housing Authority of Utica since same had been

   presented to them during negotiations to resolve this matter amicably, by plaintiffs; the

   defendants have failed to resolve this matter and the lien remains a cloud on title.

107.       The defendants, their agents, servants and employees had failed to remove the

   recorded capital improvement lien once the premises were sold from the original grantee,

   C.W.B. Housing Development Fund Corp. (hereinafter referred to as "CWB") to United

   Four, Inc.; had failed to ensure that the capital improvement grant was satisfied from the

   sale of the proceeds between C.W.B. to United Four, Inc ..; had failed to ensure that the

   lien was expunged from the title; have failed to take any and all steps necessary to

   remove the lien from the title especially after plaintiffs notified the defendants of same

   and plaintiffs inability to proceed to closing due to the lien on title; in that the defendants,

   their agents, servants and employees owed the plaintiffs a duty to clear title but have

   failed to do so; defendants have failed to act in a timely manner and have failed to resolve

   the issue of the title with the plaintiffs so that the sale of the property at issue may



                                              19
          Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 20 of 23



   proceed; in that the defendants, their agents, servants and employees have maliciously

   and intentionally injured the plaintiff in that they have failed to timely resolve the issue of

   the cloud on title; the defendants' conduct has otherwise been lawful; the defendants'

   conduct does not give rise to an action for some other tort; the defendants have no

   legitimate excuse or justification for its conduct; that the plaintiff has suffered special

   damages due to the defendants' conduct; and the plaintiff has been otherwise injured

   without any comparative conduct on the part of the plaintiff contributing thereto.

108.      As a result of the defendants' prima facie t011,plaintiffs have been or will be

   damaged in excess of EIGHT HUNDRED THOUSAND ($800,000.00) DOLLARS

   together with interest, costs and disbursements.

109.      WHEREFORE, plaintiffs pray for relief on the F1RST CAUSE OF ACTION

   SEVEN HUNDRED FIFTY THOUSAND ($750,000.00) DOLLARS, the selling price of

   the property, has incurred attomey's fees and expenses and the plaintiffs have been

   otherwise damaged and seek $800,000.00 in damages plus punitive damages for the

   intentional conduct on the part of the defendants, their agents, servants and employees

   and treble damages, if permitted by law along with attorney's fees, interest, cost and

   disbursements;   on the SECOND CAUSE OF ACTION Plaintiff seeks a declaratory

   judgment expunging the aforesaid defendants' mortgage and clearing title; on the THIRD

   CAUSE OF ACTION Plaintiff seeks a declaratory judgment expunging the aforesaid

   defendants' mortgage and clearing title pursuant to RP APL 1515; on the FOURTH

   CAUSE OF ACTION plaintiffs have been or will be damaged in the sum equal to andlor

   greater than that of the note to C.W.B. Housing Development Fund; plaintiffs have

   incurred attomey's fees and expenses and the plaintiffs have been otherwise damaged and



                                             20
       Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 21 of 23



seek $800,000.00 in damages plus punitive damages for the intentional conduct on the

part of the defendants, their agents, servants and employees and treble damages, if

permitted by law along with attorney's fees, interest, cost and disbursements; on the

FIFTH CAUSE OF ACTION in excess of EIGHT HUNDRED THOUSAND

($800,000.00) DOLLARS together with interest, costs and disbursements; on the SIXTH

CAUSE OF ACTION in excess of EIGHT HUNDRED THOUSAND ($800,000.00)

DOLLARS together with interest, costs and disbursements; on all causes of action,

attorney's fees, interest, costs and disbursements; treble damages and punitive damages.

Dated: Queens, New York
       April 8, 2019




                                        21
                   Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 22 of 23




                                          INDIVIDUAL VERIFICATIO~


State of New York                  )
                                   )ss:
County of    ~i (l~ ~              )


        I, BEDIS ZORMA TI, being duly sworn, deposes and says:

        That I am the President for the plaintiff BLUE ANGEL REAlTY, INC. in the within

action. I have read the foregoing complaint and know the contents thereof The same are true to

my own knowledge, except as to the matters therein stated to be alleged on information and

belief, and as to those matters, I believe it to be true.


            Nedzmina Cecunjanir,
      Notary Public, State of New York
              No. 01 CE6385201
         Qualified in Kings County


  r..n1I~3;~~?O/1                                  BEDIS ZORMATI
                                                   ON BEHALF OF BLUE ANGEL REALTY INe.


Swom to before me this
day of -lCL,April 2019.




                                                   21
               Case 1:19-cv-03293 Document 1 Filed 04/12/19 Page 23 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DOCKET NO.:

BLUE ANGEL REALTY, INC.,
                                       Plaintiff,
      -against-
BEN CARSON, SECRETARY OF HOUSING AND
URBAN DEVELOPMENT, UNITED STATES DEPARTMENT
OF HOUSING AND URBAN DEVELOPMENT, UNITED STATES
DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT,
BUFFALO OFFICE and LAURIE A. BEARDI, CHIEF ACCOUNT
EXECUTIVE BRANCH- ASSET MANAGEMENT DIVISION, U.S.
DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT,
MULTIF AMIL Y NORTHEAST REGION and JAMES C. BRYLINSKY, ESQ.,
CHIEF COUNSEL, HUD BUFFALO and U.S. DEPARTMENT OF HOUSING
AND URBAN DEVELOPMENT, BUFFALO OFFICE,

                                       Defendants.




                                        SUMMONS AND
                                     VERIFIED COMPLAINT




                                FEDRIZZI & ASSOCIATES, P.C.
                                     25-84 Steinway Street
                                       Astoria, NY 11103
                                        (718) 721-7600
                                      Fax: (718) 721-9892
                                   Email: Iffesq@vahoo.com


Attorney Certification: The undersigned, an attorney duly admitted to practice in the United
States District Court, Southern District of New York, certifies, that pursuant to the federal rules,
that, upon information and belief and reasonable inquiry, the contentions contained in the above
referenced document( s) are not frivolous.

Dated: Queens, New York
       April 11, 2019
                                                           ~
                                                                   ~2 Linda F. Fedrizzi, Esq.
                                                                              ///
